    Case: 4:20-cv-00755-RLW Doc. #: 35 Filed: 08/05/21 Page: 1 of 3 PageID #: 129




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MISSOURI
                            EASTERN DIVISION
KEVIN COVINGTON,                    )
                                    )
          Plaintiff,                )
                                    )
     v.                             ) No. 4:20-CV-755 RLW
                                    )
BRADEN SKAGGS, et al,               )
                                    )
          Defendants.               )

                                MEMORANDUM AND ORDER

        Plaintiff, a pro se plaintiff, filed this 42 U.S.C. § 1983 action, alleging Eighth Amendment

violations arising from medical treatment for his right hand, rendered by Defendant Karen Rose,

N.P. (“Rose”). On April 14, 2021, Rose served Interrogatories and Requests for Production of

Documents to Plaintiff. (ECF No. 28-1). Rose requested information and documents related to

Plaintiff’s alleged damages, exhaustion of remedies, and communications with Rose. Rose also

provided Plaintiff with a medical release authorization for him to complete and return. On May

24, 2021, counsel for Rose sent Plaintiff a good faith letter seeking resolution of this discovery

dispute. 1

        On June 17, 2021, the Court ordered Plaintiff to show cause as to why he has not responded

to Rose’s Interrogatories and Requests for Production of Document no later than July 1, 2021.

(ECF No. 29). Likewise, the Court ordered Plaintiff to provide completed Interrogatories and

Requests for Production of Documents, and to execute a medical release authorization no later

than July 1, 2021. Plaintiff did not respond to the Court’s Show Cause Order and did not provide




1
  Typically, the Court requires the parties to discuss any discovery dispute in person or on the
telephone. See E.D.Mo. L.R. 3.04(A). However, since Plaintiff is incarcerated, the Court finds
that Rose has satisfied her obligation to attempt to resolve this dispute in good faith.
 Case: 4:20-cv-00755-RLW Doc. #: 35 Filed: 08/05/21 Page: 2 of 3 PageID #: 130




completed discovery requests and a medical authorization. On July 6, 2021, this Court issued an

Order granting Defendant Karen Rose, N.P.’s Motion to Compel Discovery (ECF No. 28). (ECF

No. 33). The Court ordered Plaintiff to provide completed responses to Rose’s Interrogatories and

Requests for Production of Documents, and to execute the medical release authorization no later

than July 21, 2021. The Court warned Plaintiff that “[f]ailure to do so will result in the Court

imposing sanctions on Plaintiff, including dismissal of Plaintiff’s case for failure to prosecute.”

(ECF No. 33 (emphasis in original)). On July 28, 2021, Rose filed a Notice to the Court (ECF No.

34), stating that she had not received Plaintiff’s completed discovery responses or an executed

medical release.

       Rose repeatedly has attempted to obtain necessary discovery from Plaintiff in order to

defend herself against Plaintiff’s claims. (ECF Nos. 28, 28-2). This Court has afforded Plaintiff

several opportunities to respond to Rose’s discovery requests and to comply with this Court’s

Orders. See ECF No. 29, 33. In every Order, the Court has warned Plaintiff that his refusal to

prosecute his case and comply with this Court’s directives would result in sanctions, including

possible dismissal of his case against Rose.

       “According to Rule 41(b), a district court may dismiss a case if ‘the plaintiff fails to

prosecute’ or doesn’t comply with the Federal Rules of Civil Procedure or a court order.”

DiMercurio v. Malcom, 716 F.3d 1138, 1140 (8th Cir. 2013); Smith v. Gold Dust Casino, 526 F.3d

402, 404 (8th Cir. 2008). The Court holds that dismissal with prejudice is warranted because there

“has been ‘a clear record of delay or contumacious conduct by the plaintiff.’” Garland v. Peebles,

1 F.3d 683, 686 (8th Cir. 1993) (quoting Brown v. Frey, 806 F.2d 801, 803 (8th Cir. 1986)). In

addition to the repeated failure to respond to Defendant Rose and the Court, the Court also bases

its decision upon the adverse effect of this noncompliance on Rose. See Garland, 1 F.3d at 686–




                                               -2-
 Case: 4:20-cv-00755-RLW Doc. #: 35 Filed: 08/05/21 Page: 3 of 3 PageID #: 131




87 (“We consider the nature of the conduct that prompted the dismissal and the adverse impact of

such conduct upon both the defendant and the administration of justice in the district court.”).

Plaintiff has alleged constitutionally deficient care of his hand by Defendant Rose. Rose is unable

to defend herself against Plaintiff’s claims without responses to her discovery, particularly her

request for an executed medical release. See Frazier v. Kelley, 460 F. Supp. 3d 799, 840 (E.D.

Ark. 2020) (internal citations omitted) (“Generally, to prevail on an Eighth Amendment claim for

deprivation of medical care, an inmate must show that the prison official was deliberately

indifferent to the inmate's serious medical needs. … This requires a two-part showing that: (1) the

inmate suffered from an objectively serious medical need, and (2) the prison official knew of the

need yet deliberately disregarded it.”). Thus, the Court holds that Rose has been unduly prejudiced

by Plaintiff’s failure to provide discovery responses and an executed medical release. The Court

holds that dismissal with prejudice of Plaintiff’s claims against Rose is warranted.

       Accordingly,

       IT IS HEREBY ORDERED that Plaintiff’s claims against Defendant Rose are

DISMISSED with prejudice.

       IT IS FURTHER ORDERED that the Clerk shall provide a copy of this order to Kevin

Covington, Missouri Eastern Correctional Center, 18701 Old Highway 66, Pacific, MO 63069.



Dated this 5th day of August, 2021.




                                                     ___________________________________
                                                     RONNIE L. WHITE
                                                     UNITED STATES DISTRICT JUDGE



                                               -3-
